Dear Mr. Black:
You requested an opinion of this office as to whether the Washington Parish Police Jury may refuse to utilize funds allocated to it by the State through the Parish Transportation Fund, R.S. 48:751, et. seq. for the benefit of the City of Bogalusa.
According to R.S. 48:752, the Parish Transportation Fund is composed of all monies made available to the parishes for road purposes from funds annually appropriated by the legislature in accordance with the provisions of the Transportation Trust Fund as provided in Article VII, Section 27
of the Constitution of Louisiana and any other funds made available for use for parish transportation in accordance with legislative appropriation.
R.S. 48:753(A) dictates the use of monies in the Parish Transportation Fund.  Specifically, R.S. 48:753(A)(5) provides:
           A.  The monies in the Parish Transportation Fund shall be used:
           (5)  In addition, a parish governing authority, upon request of the governing authority of any incorporated municipality within the parish, may perform all or any part of the repair, maintenance, and care of roads, streets, alleys, bridges, and culverts and other drainage facilities, situated within and under the jurisdiction of such incorporated municipality.  (Emphasis supplied)
It is the opinion of this office that the use of the word "may" in R.S. 48:753(A)(5) makes this a permissible, as opposed to a mandatory provision. Consequently, R.S.48:753(A)(5) permits, but does not require, the Washington Parish Police Jury, upon request of the governing authority of the City of Bogalusa, to perform all or part of the repair, maintenance and care of roads, streets, alleys, bridges, etc. situated within and under the jurisdiction of the City of Bogalusa.
Your opinion request further suggests that the Washington Parish Police Jury's refusal to utilize Parish Transportation Funds in the City of Bogalusa "raises constitutional questions since apparently some of the money used to create the Parish Transportation Fund is derived from taxes collected on the sale of gasoline and motor fuels inside the City limits of Bogalusa."  After a phone conversation with you and a review of the provisions of the Louisiana Constitution, I am unable to identify any specific constitutional issue.
Should you wish to propose a specific constitutional problem, this issue may be revisited at a later date.
Trusting this adequately responds to your request, I remain,
Sincerely,
                                        RICHARD P. IEYOUB Attorney General
                                        BY: ELIZABETH K. HARRIS Assistant Attorney General
RPI/EKH/jav-2282s